Citation Nr: 0524112	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1979, including service in the Republic of Vietnam 
from May 1966 through June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The case was previously remanded by the Board in June 2004 to 
schedule the veteran for a hearing.  At that time the issues 
before the Board were service connection for PTSD, a seizure 
disorder, and entitlement to special monthly pension.  The 
veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO in May 2005.  At 
this hearing, the veteran withdrew the appeal for service 
connection for a seizure disorder and for entitlement to 
special monthly pension.  A transcript of the hearing is of 
record.


FINDING OF FACT

The veteran did not engage in combat with the enemy and he 
does not have a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claim by correspondence dated in May 2003, 
and by a June 2003 statement of the case (SOC).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran, in the aforementioned 
correspondence, what information and evidence was needed to 
substantiate his claim.  He was also advised as to what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  The correspondence advised him 
what information and evidence would be obtained by VA, 
namely, medical records, employment records, and records from 
other Federal agencies.  The June 2003 SOC notified the 
veteran of the information and evidence needed to 
substantiate the claim and addressed the VCAA "fourth 
element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  When considering the notification letter and the 
SOC, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The veteran has been provided 
several opportunities to submit evidence and argument in 
support of his claim and to respond to VA notices.  He was 
given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a statement of the case was provided to 
the veteran.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error.  See VAOPGCPREC 7-2004 (July 
16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, are 
unobtainable.  As for VA's duty to obtain a medical 
examination, although there has not been a VA examination to 
determine whether the veteran has PTSD as a result of his 
military service, the Board finds that a VA examination is 
not warranted in this case. The VCAA requires VA to provide a 
medical examination when such a decision is necessary to make 
a decision on a claim. The VCAA specifically indicates that 
an examination is deemed "necessary" only if the evidence of 
record includes competent evidence that the claimant has a 
current disability and that the disability may be associated 
with the claimant's military service but the case does not 
contain sufficient medical evidence for a decision to be 
made.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also 38 
C.F.R. § 3.159(c)(4) (2004).  In this case, as will be 
explained further below, the veteran has not been diagnosed 
with PTSD, and, thus, a VA examination is not warranted.  The 
Board finds that further development is not needed in this 
case with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Criteria.  Service connection may be established by a showing 
that the veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2004).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes that the 
veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (effective March 7, 1997).

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a cognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  
Neither is VA required to accept statements or testimony, 
which is inherently incredible.  See Samuels v. West, 11 Vet. 
App. 433 (1998).  

The Board must then determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Background.   The veteran's records do not show any awards or 
decorations consistent with his having engaged in combat.  
The veteran's service medical records are silent as to 
complaints, treatment or diagnoses relating to any mental 
disorders or any treatment for combat wounds. 

On an April 1966, medical profile, it was noted that the 
veteran had a congenital rib deformity and was given a 
restriction for no combat duty, long marches, or field work.  
A May 4, 1966, clinical entry noted that the veteran was, 
"fit for overseas duty not in a combat zone.  Will 
reevaluate Nov. 66."

A May 12, 1966, clinical entry notes the veteran was 
erroneously sent to the combat zone even though his medical 
records noted no combat duty until October 12, 1966.  He was 
noted to be a mess cook at the headquarters battery.  A 
question was asked as to whether he needed to be sent to a 
non-combat area.

A May 13, 1966 clinical entry notes the veteran had 
restricted pulmonary ventilatory capacity.  As he was already 
in country, and functioning without great difficulty, no 
further action was called for as long as he remained, "in a 
rear area.  If his command wants him to go out on field 
actions, he should not be allowed to and may need to be 
rotated to CONUS for medical eval."

A June 24, 1966, clinical entry notes the veteran had a 
congenital rib deformity and was advised not to be assigned 
to combat duty.  He had experienced considerable pain and 
difficulty lifting heavy objects.  It was noted that an 
evaluation of the veteran was scheduled for June 28, 1966, 
for a pulmonary functions test (PFT).  An undated evaluation 
summary from the 1st Medical Bn, 1st Marine Division noted 
that the veteran was sent to the combat zone contrary to 
recommendation and a P3 profile dated April 12, 1966.  It was 
noted the veteran had a lifelong history of respiratory 
difficulties and a narrow restricted inferior rib cage.  
Since his arrival in Vietnam in May 1966 he had continued to 
experience severe exertional dyspnea and had been unable to 
partake in the duties of his rank.  He was being evacuated to 
a Naval Hospital for appropriate examination and 
determination of fitness for duty and/or retention in the 
Marine Corps.

In a July 2 to 25, 1966, Great Lakes Naval Hospital 
evaluation, it was noted that the veteran had been air 
evacuated from Chu Lai, Vietnam, because of a congenital rib 
deformity for a PFT.  He had been accepted into the Marine 
Corps in spite of his difficulty, but profiled for noncombat 
duty.  However he was sent to Vietnam where he had continued 
trouble keeping up and complained of difficulty taking deep 
breaths.  No difficulties were noted on his PFT and he was 
discharged to full duty.

According to the DD Form 214 and military personnel records, 
the veteran had service in the United States Marine Corps.  
He was assigned to HqBtry, 3rdBn, 11thMar, 1stMarDiv (Rein), 
FMF, on May 10, 1966, when his primary duty was listed as 
cook.  He was transferred to the Great Lakes Naval Hospital 
and was a patient at that facility from July 2, 1966, until 
July 25, 1966.  He subsequently remained in the Continental 
United States until his separation from service in September 
1969.  The official "Record of Service" and the service 
medical records clearly establish that the embarkation slips 
showing that he left Vietnam in August 1967 and the DD Form 
214 showing more than one year of foreign service are 
incorrect.  Additionally, the service records also show that 
his occupational specialty was as a cook from May 1966 until 
his release from service.

During the May 2005 Travel Board hearing, the veteran denied 
serving as a cook in Vietnam or working in the mess hall.  He 
testified that he not been trained as a cook until he 
returned to the United States after Vietnam.  The veteran's 
representative reviewed the veteran's most recent mental 
health treatment records noting that the veteran, in his 
opinion, exhibited many symptoms of PTSD.  However he 
conceded that the examiners had not diagnosed PTSD.  He 
alleged that the veteran had been misdiagnosed.  

The veteran testified that he had gone on patrols, been on 
guard duty, and engaged in combat with the enemy.  One of his 
friends whom he served with was killed.  He saw his body 
after he was killed.  He also saw lots of other wounded.  He 
remembered that the dead marine's name was James Fleming.  
The veteran's sister testified that she and the veteran had 
both heard the doctor mentioning PTSD, "but when it came 
down to putting it in writing, it was just called social 
phobia."

The veteran admitted that he did not have a current diagnosis 
of PTSD.   He had no additional medical evidence to submit, 
no lay statements, and no photographs.  The veteran further 
testified that he had served one year, three months, and nine 
days in Vietnam from May 1966 to August of 1967.   When the 
ALJ noted that the records indicated that the veteran was 
back in the USA in July 1966, the veteran stated, "That's 
impossible."  

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's service medical records, service personnel records, 
testimony and contentions by the veteran and his 
representative, and records of private and VA treatment of 
the veteran.  A diagnosis of PTSD was not found.  In fact, 
March 2005 VA Mental Health Clinic treatment records show 
that the veteran had a history of social phobia, alcohol 
dependence, and a seizure disorder.  He was diagnosed with a 
major depressive disorder, single episode, moderate; social 
phobia; and alcohol dependence in full remission.  He also 
suffered from complex partial epilepsy, high blood pressure, 
and claudication.

Records from the Social Security Administration (SSA) reflect 
that the veteran was determined to be disabled as of 
September 1986 due to a seizure disorder and residuals of a 
left hip fracture.  

His claimed stressors include continuous fear of being killed 
by Vietcong attacks or booby traps, and artillery and other 
gunfire 24 hours a day.  He also testified that he became 
close friends in Vietnam with another soldier by the name of 
"James Fleming" and that this friend was killed and that he 
saw his friend's body.  However, the official records reveals 
that a Pfc. Fleming was killed in Vietnam on July 22, 1966, 
almost a month after the veteran was air evacuated from 
Vietnam and while he was still hospitalized at Great Lakes 
Naval Hospital.

In this case, the veteran has received substantial 
psychiatric treatment from VA, but PTSD has not been 
diagnosed.  Rather, the preponderance of the evidence shows, 
that the veteran has been diagnosed with a major depressive 
disorder, social phobia, alcohol dependence, and complex 
partial epilepsy, but not PTSD. 

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Absent competent, probative medical evidence of 
current chronic disability, a prerequisite in service 
connection claims, the veteran's claims of entitlement to 
service connection for PTSD must be denied.

Although the veteran has had extensive psychiatric treatment 
since at least 1990, there are no records suggesting that the 
veteran has PTSD.  The evidence instead reveals a history of 
major depression, a seizure disorder beginning in 1985 or 
1986, with a history of poor compliance with therapy, and 
ethanol abuse.    In fact, the veteran is considered disabled 
for SSA purposes due to a primary diagnosis of a seizure 
disorder.  The evidence of record shows that the veteran 
first received in-patient care for a seizure disorder in 1985 
or 1986.  His treatment for a seizure disorder, depression, 
and alcohol dependence is well documented. 

As recently as March 2005, the veteran received VA treatment 
for his psychiatric conditions.  The veteran was diagnosed 
with major depressive disorder, social phobia, alcohol 
dependence in remission, complex partial epilepsy, 
hypertension, and claudication.  None of the medical evidence 
contained in the record suggests that the veteran has PTSD.  
The evidence consistently and overwhelming shows that the 
veteran has major depressive disorder, social phobia, alcohol 
dependence, and a seizure disorder, not PTSD.  Because the 
veteran does not have PTSD, the Board need not address the 
sufficiency of the veteran's stressors.  However the Board 
notes for reference, that the veteran has provided only vague 
references to stressful incidents that defy verification.  He 
provided the name of a friend who was killed in Vietnam and 
testified to seeing his friend's body.  As he was medically 
evacuated to the United States on June 28, 1966, and the 
friend named was killed on July 22, 1966, his testimony as to 
seeing his friend's body is not credible. 

Although the veteran clearly believes that he has PTSD, his 
statements are not competent evidence to establish any such 
diagnosis.  Medical diagnosis involves questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that he has PTSD.  See Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.

The Board is mindful of the doctrine of benefit of the doubt. 
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has PTSD associated 
with injury, disease or event noted during his military 
service.  Therefore, the benefit of the doubt doctrine is for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, because the veteran does not have a 
diagnosis of PTSD, the preponderance of the evidence in this 
case is against the claim of service connection for PTSD, and 
the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


